     Case 1:16-cv-09517-LAK-KHP Document 223 Filed 05/25/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                        Plaintiffs,

         v.                                       Civil Action No. 16-CV-9517 (LAK)

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and
  WENDY EBER,

                        Defendants,
                                                  PLAINTIFFS’ ANSWER TO
         and                                      INTERVENOR COMPLAINT

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; and SLOCUM & SONS OF MAINE,
  INC.,

                        Nominal Defendants,

         and

  CANANDAIGUA NATIONAL BANK &
  TRUST COMPANY,

                        Intervenor.


       Plaintiffs Daniel Kleeberg, Lisa Stein, and Audrey Hays, as their Answer to the

Intervenor Complaint filed by Canandaigua National Bank & Trust Company, state as follows:
      Case 1:16-cv-09517-LAK-KHP Document 223 Filed 05/25/19 Page 2 of 3



       1.      Admit.

       2.      Admit.

       3.      Admit as to the factual assertions and no basis to dispute CNB’s stated intentions.

Although CNB is seeking guidance from this Court before acting, it is Plaintiffs’ position that its

actions are already dictated by virtue of the Monroe County Surrogate’s Court proceedings in

which Lester Eber waived his right to challenge the distribution of assets in accordance with the

June 1, 2017 Order of the Surrogate, and that entry of a contrary order in this Court would be

improper under multiple grounds, including res judicata and the probate exception to federal

jurisdiction. Relief as to parties other than Lester Eber is appropriate, however, and should be

consistent with the relief set forth by the Surrogate because Lester Eber was in privity with those

other parties, including without limitation Wendy Eber and Eber Bros. & Co., Inc.

       4.      Admit.

       5.      Admit.

       6.      Admit except note that the discharge of CNB was contingent upon completion of

distribution in accordance with the Order and there was no formal discharge of Lester Eber.

       7.      Admit.

       8.      Admit that the communication occurred and need not respond as to the accuracy

of the legal assertion communicated.

       9.      Admit.

       10.     Admit.

       11.     Admit.

       12.     Admit.




                                                 2
      Case 1:16-cv-09517-LAK-KHP Document 223 Filed 05/25/19 Page 3 of 3



       13.     Admit that the communication occurred but dispute that the stock powers

purported to convey the correct number of shares as it inappropriately deviated from the June 1,

2017 Order even though the advances paid to Lisa Stein’s daughter had already been fully

“repaid” from her respective share of the Trust assets.

       14.     Admit and add that Lester Eber admitted in his deposition to having seen the June

1, 2017 Surrogate’s Order.

       15.     Admit that there is a dispute but dispute whether intervention was “necessary”

given the clarity of the June 1, 2017 Surrogate’s Order and Lester Eber’s clear waiver of his

opportunity to invoke the purported by-law, since had he raised his claim in a timely fashion,

Plaintiffs could have and would have entered an appearance in the Surrogate’s Court proceeding

and opposed his proposed course of action by any means necessary.

Dated: May 24, 2019

                                              /s Brian C. Brook
                                              ________________________________
                                              Brian C. Brook (BB 1980)
                                              BROOK & ASSOCIATES, PLLC
                                              100 Church Street, 8th Floor
                                              New York, NY 10007
                                              (212) 257-2334
                                              Brian@brook-law.com

                                              Attorney for Plaintiffs




                                                 3
